As filed with the Securities and Exchange Commission on February 19, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GLOBAL DIVERSIFIED INDUSTRIES, INC. (Name of small business issuer in its charter) NEVADA 1520 97-4741485 (State or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1200
